CONTINUATION SHEET

Continuation of Box 3(a):
	The after final amendment raises new issues since it would require a new search.  In particular, the after final amendment adds the limitation of diagnosing the mammal with the disorder of hepatic non-parenchymal cells when a decrease in the ADAMTS13 activity in the sample is observed, which had previously not been considered.  Since this new limitation had not been considered, then a new search would be required.
	Additionally, the new limitation would require further consideration of patent subject matter eligibility under 35 U.S.C. 101.

Continuation of Box 12:
	Applicant’s arguments filed November 8, 2021, assume entry of the after final amendment.  Applicant asserts that the rejection under 35 U.S.C. 102(a)(1) is no longer applicable in view of the amended claims.  However, since the after final amendment has not been entered, then the claims must remain rejected as set forth in the Final Office Action mailed September 8, 2021.  
	Applicant asserts that Nishigori does not disclose use of ADAMTS13 activity as a biomarker for testing a disorder of hepatic nonparenchymal cells after chemotherapy of colorectal cancer.  Applicant also asserts that Nishigori does not show a change in ADAMTS13 activity.  However, Applicant is arguing limitations that are not present in the pending claims.  The pending claims do not relate the ADAMTS13 activity to the presence or severity of the disorder of hepatic nonparenchymal cells – there is no requirement in pending claims 18, 23, and 

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                                                                                                                                                                                        

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651